                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

SHAWN W. McDIFFETT,                                      )
                                                         )
                                 Plaintiff,              )
                                                         )
v.                                                       )      Case No. 17-3037-JAR
                                                         )
CHARLES H. NANCE, et al.,                                )
                                                         )
                                 Defendants.             )


                                               ORDER

        Plaintiff, a federal inmate proceeding pro se, brings this action under 42 U.S.C. §

1983 alleging defendants were deliberately indifferent to his medical needs when he was

held in custody by the State of Kansas. This matter is before the court on plaintiff’s motion

for reconsideration of the court’s August 19, 2019 order denying his motion to appoint

counsel (ECF No. 77). The motion for reconsideration is denied.

        D. Kan. Rule 7.3 governs motions for reconsideration of orders. When a party seeks

reconsideration of a non-dispositive matter, the motion for reconsideration must be based

on “(1) an intervening change in controlling law, (2) the availability of new evidence, or

(3) the need to correct clear error or prevent manifest injustice.”1 The decision whether to


        1
            D. Kan. Rule 7.3(b).

                                                1

O:\ORDERS\17-3037-JAR-77.DOCX
grant or deny a motion for reconsideration is committed to the court’s discretion.2 A

motion for reconsideration is appropriate if the court “has misapprehended the facts, a

party’s position, or the controlling law . . . .”3 However, “it is not appropriate to revisit

issues already addressed or to advance arguments that could have been raised in prior

briefing.”4 Such a motion is not a second chance for the losing party to “make its strongest

case . . . or to dress up arguments that previously failed.”5

         In his motion for reconsideration, plaintiff simply reiterates past arguments already

considered by the court. First, plaintiff complains that he has limited ability to access the

prison law library while incarcerated in the Special Housing Unit (“SHU”) of the Federal

Prison in Yazoo City, Mississippi. But as the court noted in its order, all pretrial

proceedings in this case are currently stayed until a ruling is issued on a defendants’


         2
       Wright ex rel. Trust Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1235B36
(10th Cir. 2001); see also In re Motor Temperature Sales Practices Litig., 707 F. Supp.2d
1145, 1166 (D. Kan. 2010) (“A court has discretion whether to grant a motion to
reconsider.”).
         3
       Coffeville Res. Refining & Mktg, LLC v. Liberty Surplus Ins. Corp., 748 F. Supp.
2d 1261, 1264 (D. Kan. 2010); see also Hammond v. City of Junction City, Kan., 168 F.
Supp. 2d 1241, 1244 (D. Kan. 2001) (“Reconsideration is appropriate where a court >has
obviously misapprehended a party=s position on the facts or the law.’”) (quoting Sithon
Mar. Co. v. Holiday Mansion, 177 F.R.D. 504, 505 (D. Kan. 1998)).
         4
        Coffeville Res., 748 F. Supp. 2d at 1264; see also Theno v. Tonganoxie Unified Sch.
Dist. No. 464, 377 F. Supp. 2d 952, 976 (D. Kan. 2005) (stating a motion to reconsider
should not be used to “rehash previously rejected arguments or to offer new legal theories
or facts”).
         5
       Turner v. Nat’l Council of State Bds. of Nursing, Inc., No. 11B2059, 2013 WL
139750, at *2 (D. Kan. Jan. 10, 2013) (citing Voelkel v. General Motors Corp., 846 F.
Supp. 1482, 1483 (D. Kan. 1994)).
                                               2
O:\ORDERS\17-3037-JAR-77.docx
pending motion to dismiss or for summary judgment.6 The court noted “plaintiff has given

the court no information about what he wants to research, nor an estimate of the amount of

time he believes necessary to complete such research.”7 In his motion for reconsideration,

plaintiff did not address this deficiency in the record.8

         Second, plaintiff again complains he is missing legal documents necessary to

investigate the facts in this case. But as previously noted, defendants re-served plaintiff

courtesy copies of key documents in this case on July 31, 2019.9 Moreover, on August 27,

2019, the presiding U.S. District Judge, Julie A. Robinson, issued an order finding plaintiff

“has access to the relevant documents needed to respond to Defendants’ motion.”10 To the

extent plaintiff’s motion for reconsideration seeks copies of documents not currently in his

possession, Judge Robinson made arrangements for plaintiff to request copies from the

Clerk of Court at plaintiff’s expense.11



         6
             ECF No. 76 (citing ECF Nos. 63 and 58).
         7
             Id.
         Plaintiff asks the court to appoint an “impartial fact finding individual” to
         8

investigate the adequacy of the law library. But the instant lawsuit is brought against state
prison officials raising issues of inadequate medical care at a state prison; should plaintiff
wish to raise a claim that federal prison officials violated his right of access to the courts
by providing inadequate access to a law library, he should file a separate lawsuit against
the federal officials. As it is, the court has no jurisdiction over federal prison officials who
are not named as parties in this lawsuit.
         9
             ECF. No. 75 at 1.
         10
              ECF No. 79 at 3.
         11
              See id.
                                               3
O:\ORDERS\17-3037-JAR-77.docx
         The court finds no justification for reconsidering its order declining to appoint

counsel for plaintiff at this time. Of course, if the case survives defendants’ pending

dispositive motion, the court has already given plaintiff leave to file another motion for

appointment of counsel.12

         Plaintiff is hereby informed that, within 14 days after he is served with a copy of

this order, he may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion for review of this order by the presiding U.S.

district judge. Plaintiff must file any objections within the 14-day period if he wants to

have appellate review of this order. If plaintiff does not timely file his objections, no court

will allow appellate review.

         IT IS THEREFORE ORDERED that plaintiff’s motion for reconsideration of the

order denying the motion to appoint counsel is denied.

         The Clerk is directed to mail a copy of this order to plaintiff via regular and certified

mail.

         Dated August 29, 2019, in Kansas City, Kansas.

                                                     s/ James P. O’Hara
                                                     James P. O’Hara
                                                     U.S. Magistrate Judge




         12
              ECF No. 76.
                                                 4
O:\ORDERS\17-3037-JAR-77.docx
